Citation Nr: 0431878	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  01-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from December 1967 to May 
1971.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a December 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned a 10 percent evaluation, effective January 21, 
2000.  During the pendency of the appeal, the RO increased 
the veteran's PTSD rating to 50 percent, effective January 
21, 2000.

A hearing was held before RO personnel in September 2001.  A 
transcript of this hearing has been associated with the 
claims folder.

The case has been before the Board on several previous 
occasions, when further development was requested.  This 
development having been accomplished, the case is again 
before the Board for appellate adjudication.

The veteran has raised the issue of entitlement to total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD with depression has been principally 
manifested by complaints of difficulty sleeping, nightmares, 
flashbacks, feeling irritable, depression, and a poor memory.

2.  The veteran's PTSD with depression is not shown to be 
productive of impairment which would result from such 
symptoms as obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, inability 
to function independently, disorientation, or neglect of 
personal hygiene.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in December 2000, October 2001, and August 
2004; the statement of the case dated in March 2001; the 
supplemental statements of the case dated in October 2001 and 
January 2004; the Hearing Officer's decision dated in August 
2004; the Board remands dated in November 2003 and June 2004; 
and the letter dated in June 2004.  These documents included 
a summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The June 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
medical opinions with respect to the nature and severity of 
the disability at issue here.  Additionally, the veteran has 
been afforded a hearing before RO personnel.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and supplemental statements of the case were provided to the 
veteran.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

Legal Criteria.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court also indicated that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, the current 50 percent rating for 
PTSD requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Factual Background.  A December 1999 VA outpatient note 
reflects that the veteran claimed that, since returning from 
Vietnam, he had experienced mood swings.  He also reported 
some nightmares and flashbacks of his Vietnam experience.  
Crowds and noise bothered him, and he had some paranoia.  He 
denied a history of psychiatric treatment, drug or alcohol 
abuse, auditory or visual hallucinations, and suicidal or 
homicidal ideation.  Objectively, the veteran appeared alert, 
oriented, had no active delusions, and was cooperative.  His 
insight and judgment were intact.  The veteran was diagnosed 
with PTSD, and a Global Assessment of Functioning (GAF) score 
of 70 was assigned.

The veteran was afforded a VA PTSD examination in August 
2000.  At that time, it was noted that he was a married truck 
driver.  During his service in Vietnam, the veteran reported 
that he "was in a helicopter during the war time and picked 
up bodies and put them in . . . bags."  Subjectively, the 
veteran indicated that he kept to himself, dreamed of 
Vietnam, and felt depressed and nervous all the time.  He 
found it difficult to work while on the job.  In the opinion 
of the examiner, the veteran was friendly, cooperative, and 
frank in his statements.  He appeared to be anxious, but 
spoke fluently and coherently, and was "sensible in his 
speech."  The veteran did not exhibit a speech or thought 
disorder.  His affect was somewhat depressed and distraught, 
but he denied any hallucinations or delusions.  He appeared 
to be of dull normal intelligence, but was oriented in all 
three spheres.  Clinical diagnosis was of mild PTSD, and a 
GAF score of 75 was assigned.

A December 2000 VA outpatient treatment record indicates that 
the veteran reported an improved mood and overall calmness.  
He felt less irritable, and his sleep was described as 
"adequate."  In the opinion of the examiner, the veteran 
appeared appropriately dressed, and was pleasant and 
cooperative.  His affect and mood were variable, and he 
denied any auditory or visual hallucinations.  The veteran 
was oriented in all three spheres, his speech was clear and 
rational, he denied suicidal and homicidal ideation, and his 
insight and judgment were intact.  The veteran denied any 
alcohol or drug abuse.

A February 2001 VA outpatient note reflects that the veteran 
slept 8 to10 hours per night, with medication.  He recalled 
the content of a dream involving searching for lost comrades 
and finding them disfigured by burns.  He reported having 
approximately one intrusive thought per week while on 
medication.  Prior to taking medication, he reported that he 
had had approximately four intrusive thoughts per week.  The 
veteran's wife stated that the veteran was "jumpy, hyper, 
[could not] relax."  The veteran stated that he tried "to 
be perfect, [and did not] feel right sitting down."  The 
veteran's major complaint was that he was irritated by 
careless drivers on the highway.  His wife reported that he 
was exhausted by his 8 hour workdays, and stayed in bed most 
of the weekend.  In the opinion of the examiner, anxiety was 
a problem for the veteran.

An April 2001 treatment record indicates that the veteran's 
mental status was unchanged, and that he was doing "ok" on 
his current medications.  He exhibited no thought disorder, 
and his sleep and appetite were described as adequate.  He 
reported coping well with family stressors.  In the opinion 
of the examiner, the veteran appeared appropriately dressed, 
and was pleasant and cooperative.  His affect and mood were 
variable, and he again denied any auditory or visual 
hallucinations.  The veteran was oriented in all three 
spheres, his speech was clear and rational, he denied 
suicidal and homicidal ideation, and his insight and judgment 
were intact.  He drank occasionally, and his last drink was 
two weeks prior to the appointment.

In August 2001, it was noted that the veteran's nightmares 
had diminished, occurring only once a month.  Intrusive 
thoughts, particularly of comrades, occurred on a daily 
basis, however.  Anxiety was identified as the veteran's most 
pervasive problem.  A November 2001 VA record indicates that 
the veteran's wife found his behavior to be "intolerable," 
as he was directing her "not to do this and that."  During 
the interview, the veteran appeared neatly groomed, alert, 
oriented, with relevant speech and behavior.  His affect and 
mood were calm, and he smiled appropriately.  He admitted to 
hearing voices, but denied visual hallucinations.  He also 
denied any destructive thoughts.  It was noted that the 
veteran had fleeting suicidal ideation "off and on," but 
was able to "talk himself out of it."  Clinical diagnosis 
was of PTSD with depression.

At the time of a September 2001 personal hearing, the veteran 
testified that he experienced nightmares approximately twice 
a month.  These nightmares were "sometimes" controlled by 
medication.  He testified that he was continuing to have 
flashbacks and to suffer from depression.  The veteran 
indicated that he shied away from meeting people, and stayed 
in his bedroom on the weekends.  He also stated that he had 
been told several times that he should not be doing his job 
of driving a dump truck.  Further, the veteran indicated that 
he missed time from work due to his PTSD.  He stated, 
"Sometimes I get up in the morning depressed, and I will be 
a little groggy from the medication I have been on, and I 
just say it ain't worth it, and I will take time off and stay 
home."  A lot of times, the veteran forgot where he was 
going.  He also stated that he had beaten all three of his 
wives, his stepfather and his mother.

In March 2002, it was noted that the veteran had separated 
from his wife of three to four years.  He had two drinks a 
day.  Objectively, the veteran's mood was dysphoric.  He 
again denied any suicidal or homicidal ideation, and his 
judgment and insight were characterized as "fair."  
Clinical impression was of PTSD with depression, compounded 
by separation.  A GAF score of 60 was assigned.  In July 
2002, it was noted that the veteran's depression had 
improved.

In November 2003, the veteran indicated that he had become 
more depressed in the past month.  He admitted that he had 
not been taking Wellbutrin on a consistent basis, and only 
took Prozac once a week.  He believed that Zyprexa helped to 
decrease his nightmares, which occurred once a week, on 
average.  The veteran slept 10 hours a night, and worked 10 
hours a day, although he dreaded going to work.  His energy 
had decreased, although his concentration and appetite were 
fair.  The veteran again denied suicidal or homicidal 
ideation.  Clinical impression was of PTSD with depression. 

In March 2004, the veteran reported still having daily 
dysphoria, despite taking Zoloft, which he felt had helped 
"some."  He was still frustrated with work, and had dreams 
about it.  He had combat-related dreams about twice a month.  
His sleep varied from six to nine hours a night.  A GAF score 
of 57 was assigned.  In June 2004, a GAF score of 55 was 
assigned.

The veteran was afforded a second VA PTSD examination in July 
2004.  He came to this appointment with his "ladyfriend."  
The veteran stated that he had been drinking heavily until 
almost three or four months previously, and that drinking 
helped him to "sleep a little better and forget about 
Vietnam."  The veteran reported that he had been married 
three times.  His first marriage lasted for five years, his 
second marriage lasted for 19 years, and his third marriage 
lasted for five years.  The veteran indicated that he was 
mean and aggressive towards his wives.  He angered very 
easily, particularly when he had not slept.  The veteran 
reported using alcohol as self-medication to deal with his 
underlying anger and anxiety.

Regarding the veteran's employment, he reported having worked 
for two years as a truck driver.  The veteran indicated that 
his attitude on the job was bad.  He angered easily and, at 
times, felt suspicious and paranoid that people were using 
him.  Over the previous six months, the veteran had taken off 
two weeks due to his PTSD symptoms.  The veteran expressed 
that he was constantly worried that he would not be able to 
handle his job and might be fired.

Regarding the veteran's social history, he reported having 
very few friends and usually staying to himself.  He found it 
difficult to trust people.  However, the veteran got along 
"fairly well" with his ladyfriend, who was very supportive.  
The veteran had some problems with memory, and his ladyfriend 
helped him make and keep his medical appointments.

In the opinion of the examiner, there was some evidence that 
the veteran had recently had more sleeping problems, was more 
anxious and had more nightmares.  The examiner opined that 
recent stress at work may have been responsible for any 
increased depression and, to some extent, the veteran's 
nightmares.  Further, the examiner found that the veteran's 
mood appeared to be moderately depressed, and that he was 
anxious and jittery during the interview.  He had some 
difficulty concentrating and focusing, and his memory for 
recent events was poor.  The veteran was free of any suicidal 
or homicidal ideation, was alert and oriented, and his 
judgment and insight were adequate.  Clinical diagnosis was 
of PTSD.  A GAF score of 60 was assigned.  The examiner also 
wrote:

It is the opinion of the examiner 
that [the veteran] has been having 
more underlying depression, frequent 
nightmares with some insomnia 
recently.  [The veteran] has been 
constantly worried about losing his 
job.  He gets very easily aroused 
and irritable on the job.  However, 
[the veteran] has been advised not 
to use any alcohol, and he is to 
continue outpatient treatment . . . 

Analysis.  After reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD with depression is not in 
order.  First, none of the evidence of record reflects that 
the veteran's PTSD is productive of impairment that would 
result from such symptoms as obsessional rituals, illogical, 
obscure or irrelevant speech, near-continuous panic attacks 
affecting the ability to function, impaired impulse control, 
disorientation, or neglect of personal hygiene.  The veteran 
has been described consistently on evaluation as oriented in 
all three spheres and having articulate speech. 

The Board notes that the veteran's GAF scores during the 
appellate period have ranged from 55 to 75.  The Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
provides that a GAF score represents the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  A GAF score of 71-80 
contemplates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), with no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
The Board notes that a GAF score of 61-70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition).  The Board 
concludes that a 50 percent evaluation, at most, is 
consistent with the GAF scores assigned by examiners, which 
vary from 55 to 75 during the period of this appeal.  
However, the Board notes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The veteran reports feelings of anger, stress, difficulty 
sleeping, and depression.  Despite the fact that he has 
missed time at work, he has remained steadily employed as a 
truck driver throughout the pendency of the appeal.  For 
those reasons, the Board finds that the clinical evidence of 
record does not support an evaluation in excess of 50 percent 
for PTSD.

A 70 percent evaluation for PTSD with depression requires 
symptoms which would be productive of impairment equivalent 
to impairment resulting from such symptoms as suicidal 
ideation, obsessional rituals which interfered with routine 
activities, illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, and an inability to 
establish and maintain effective relationships.  Although the 
record clearly demonstrates that the veteran experiences 
occupational and social impairment due to such symptoms as 
nightmares, depression, anxiety, and stress, etc., with 
deficiencies in several areas, the impairment does not rise 
to the level of a 70 percent psychiatric disability.  While 
the PTSD causes deficiencies in work, family relations, 
judgment, and mood, the Board is of the opinion that the 
extent of the impairment, i.e., the veteran's disability 
picture, does not more nearly approximate the criteria 
required for a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130 
(providing for 70 percent rating where claimant exhibits 
"occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood").

Finally, a 100 percent evaluation is not warranted since the 
veteran is working full time and no symptoms have been 
reported which would be equivalent to symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Although he has exhibited some 
memory and/or cognitive impairment, it is certainly not to 
the level contemplated by a 100 percent rating.

The Board concludes that the record reflects that the 
veteran's PTSD with depression has remained essentially the 
same since the time of his application for compensation until 
the present.  Thus, staged ratings are not warranted in this 
case.  Fenderson, 12 Vet. App. 119.

The Board has considered the veteran's written and oral 
statements that his PTSD is worse than currently evaluated.  
His statements are probative of symptomatology.  However, as 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.  There is no 
benefit of the doubt that could be resolved in the veteran's 
favor, since the objective findings, GAF scores, and his 
complaints are consistent with the assigned 50 percent 
rating.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



